Citation Nr: 0326803	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).  

Procedural history

The veteran served on active duty from September 1951 to 
September 1953.  

In May 1999, the RO received the veteran's claim of 
entitlement to service connection for a right knee disorder.  
In a January 2000 rating decision, the RO denied the claim as 
not well grounded.  The veteran requested that the decision 
be reconsidered in February 2000, and in a September 2001 
rating decision, the RO denied the claim on the merits.  The 
veteran disagreed with the January 2000 and September 2001 
rating decisions and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
in April 2003, and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  See 38 C.F.R. § 
20.700(e) (2002).  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDING OF FACT

A preponderance of the evidence does not support a conclusion 
that the veteran's right knee disability is causally related 
to any incident of his military service, including due to 
aggravation of a pre-existing knee injury.




CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disorder.  
In substance, although acknowledging a pre-service right knee 
injury and knee surgery, he contends that the knee problem 
was aggravated during basic training. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.   However, in the September 2001 rating decision 
the RO denied service connection for a right knee disorder 
based on the substantive merits of the claim.  Thus, any 
procedural defect contained in past RO adjudications which 
applied the now obsolete well groundedness standard has since 
been rectified.  The Board finds, therefore, that it can 
consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
September 2001 rating decision, by the December 2001 
statement of the case (SOC), and by the October 2002 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.  

In May 1999, the RO sent the veteran a letter notifying him 
of the kind of evidence it would obtain, and the kind of 
evidence needed from him.  The letter stated that the RO 
would obtain evidence such as the veteran's service medical 
records, military service information, dependency 
information, VA medical records and VA examination reports, 
as well as private medical records and employment 
information.  

In June 1999, the RO sent the veteran a letter notifying him 
that it needed evidence of treatment of the veteran's knees 
since service and any service medical records in his 
possession.  In November 2000, the RO notified the veteran 
that it was having trouble obtaining his service medical 
records and that he should submit any records showing 
treatment in service.   In July 2001, the veteran stated that 
he did not have any additional records or any military 
medical records.

Even more significantly, a letter was sent to the veteran in 
June 2001, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the June 2001 letter and by means of an 
attachment to the December 2001 SOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  These documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has expired.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

Efforts were made by the RO to obtain the veteran's service 
medical records, and certification of their unavailability 
was received by the National Personnel Records Center (NPRC).  
It appears that the veteran's service records were destroyed 
in a July 1973 fire at NPRC.  Under these circumstances 
additional efforts to secure such records would be futile.  

In his May 1999 claim, the veteran identified treatment 
records from Iowa  University Hospital in Iowa City.  The RO 
requested that information in June 1999, and it was submitted 
in July 1999.  In December 2000 the RO requested that the 
veteran complete a special release form so that it could 
obtain records from the Mayo Clinic on his behalf.  In 
February 2001, the RO requested those records, and they were 
submitted in March 2001.  The veteran also identified 
treatment records from Dr. F. and the RO requested those 
records from Westfield Orthopedics in February 2001, but was 
informed that the clinic did not have any records for the 
veteran.  Nevertheless, some records for Dr. F. were later 
obtained.  The veteran identified treatment by a Dr. C.; 
however, he stated that Dr. C. has since passed away and his 
records are unavailable.

The veteran submitted records from Mercy Medical Center in 
October 2001.  The RO requested records from the University 
of Iowa in April 2002 and obtained those records in May 2002.  
In a March 2002 letter, the veteran identified records from 
Dr. B., reflecting treatment of his right knee disorder in 
the 1970's and 1980's; however, he stated that those records 
had been destroyed.

It appears that all records which are presently available 
have been identified and secured. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a hearing before a Member 
of the Board in February 2002, and he presented testimony 
before the undersigned Veterans Law Judge via videoconference 
in April 2003.  The veteran was also afforded a hearing 
before a RO Hearing Officer in March 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2003).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).   

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Factual Background

As noted elsewhere in this decision, the veteran's service 
medical records are missing.  Medical records which predate 
service indicate that the veteran injured his right knee in 
1945 and that he underwent a right medical meniscectomy in 
1948.

Post service records show essentially no treatment for a knee 
disorder until January 1986, when the veteran was first 
diagnosed with arthritis.  The veteran stated in his 
substantive appeal that he self medicated for knee symptoms 
during this period.  The Board notes that there are few 
records reflecting any kind of treatment immediately after 
service.  An April 1954 letter from a Dr. A.R.G. simply 
recounts the 1948 meniscectomy procedure and does not discuss 
any recurrence of symptoms or any symptoms during service.  

The veteran reported in his March 2002 hearing that he was 
treated by a Dr. C., and had fluid drained from his knee 
every four to six months during the years following service  
There are no medical records that support this contention, 
and according to the veteran, Dr. C. has since passed away 
and his records are unavailable.  

The veteran filed a claim of entitlement to service 
connection for a right knee disability in May 1999.  He 
stated that he suffered an injury to his knee while in basic 
training.  He stated that he went on sick call several times 
during training.  
He further contended that he experienced recurring knee 
problems after service.

Of record is a  May 1999 opinion by Dr. J.J.C., which 
alternatively finds that the veteran's degenerative arthritis 
was aggravated by or caused by his time in service.  Dr. 
J.J.C. stated that he had a long talk with the veteran and 
went over his history in detail.  He mentioned the 
meniscectomy and incidences of "trouble" a number of times 
in the service.  Dr. J.J.C. concluded that the degenerative 
arthritis is likely to have been aggravated, if not the 
initial cause of his arthritis from the time that he was in 
service by history.  

In July 2002, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's medical records and diagnosed 
osteoarthritic changes of both knees, requiring 
arthroplasties, four times on the right and once on the left.  
The examiner stated that degenerative osteoarthritis is a 
common complication of total medial meniscectomy surgery [the 
procedure performed in 1948].  The examiner concluded that it 
is therefore at least as likely as not that the degenerative 
changes of the right knee are a consequence of the medial 
meniscectomy performed prior to the veteran's entry into the 
military.  

Analysis 

In light of the absence of the veteran's service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) [the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed].  
The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).   

It is undisputed that the veteran currently has a right knee 
disability.  He is currently status post total knee 
replacement in January 1986 due to extensive arthritis of the 
right knee.  He underwent a surgical revision in September 
1987 due to loose components from the original procedure; 
there was also a subsequent revision in August 1990.

The Board notes that, while there are no service medical 
records available in this case, it is uncontested that the 
veteran had a right knee disability prior to entering 
service.  Records dated in 1948 from the University of Iowa 
Hospital and the veteran's own testimony show that he 
underwent a medial meniscectomy in June 1948 due to a sports 
injury suffered in 1945.  Due to the absence of the service 
medical records, it is unknown whether this condition was 
noted at entry into service; however, even assuming that it 
was not noted and that the presumption of soundness would 
apply, the Board finds that this evidence provides clear and 
unmistakable evidence to rebut the presumption of soundness 
at entry into service.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2002).

Because the evidence shows that the veteran had a preexisting 
right knee disability, a determination of entitlement to 
service connection for such disability turns on whether the 
veteran's pre-service knee disability was aggravated by 
service.  

As stated above, clear and unmistakable evidence establishes 
that the veteran had a preexisting knee disability.  Medical 
records from 1948 show that he underwent a medial 
meniscectomy at that time.  The veteran in essence contends 
that he suffered injury to his knee in service that caused 
his pre-service disability to worsen.  He has testified that 
the knee gave him problems during service.

The Board does not dispute the veteran's report of a re-
injury and knee problems in service.  However, the record on 
appeal is essentially silent as to complaints of knee 
symptoms during the period after service up until the 
diagnosis of arthritis in 1986, 33 years after separation.  
Even conceding that the veteran complained of knee symptoms 
in service, the Board notes that the occurrence of symptoms, 
in the absence of an increase in the underlying severity, 
does not constitute aggravation of the disability.  See 
Davis, 276 F.3d at 1345; 38 C.F.R. § 3.306(a) (2003).  
Further, evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  See 
Green, 1 Vet. App. at 323.  

The question presented in this case, i.e. the relationship, 
if any, between the veteran's current knee disability and his 
military service, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Of record are two conflicting medical opinions, which have 
been described in the factual background section above.  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  See Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, 
consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).

The primary evidence in support of the veteran's claim comes 
from the opinion of Dr. J.J.C, which indicated  that the 
veteran's right knee arthritis was aggravated by his time in 
service.  However, Dr. J.J.C. provided no explanation for his 
conclusion.  He did not adequately discuss the role of the 
veteran's preexisting injury, nor did he explain why the 
veteran's knee disability was apparently static for decades 
after service, if there had been a significant injury during 
service.  In essence, the opinion of Dr. J.J.C. does not 
appear to be based on a thorough review of the medical 
record.  The Board does not accord that opinion the same 
weight as the opinion of a July 2002 VA examiner who found 
that it was less than as likely as not that there was 
permanent aggravation of the veteran's knee condition by the 
in-service incidents reported by him.  In reaching this 
conclusion, the VA examiner reasoned that the veteran 
required no follow-up treatment after basic training.  The 
examiner further found that degenerative osteoarthritis is a 
common complication of total medial meniscectomy, which was 
the procedure performed on the veteran in 1948, before 
service, and that this was the likely cause of the veteran's 
current disability.

The Board observes in passing that the opinion of the VA 
examiner, which associates the veteran's current knee 
disability with the pre-service injury rather than any 
incident of the veteran's military service, appears to be 
congruent with the medical evidence, which clearly shows a 
surgical procedure before service and few if any problems for 
a number of years after service.  It is undisputed that the 
veteran had a knee disability beginning in 1945, six years 
prior to his entry into service.  The medical evidence does 
not show that the veteran has significant knee pathology 
until 1986.    

In short, the Board finds that the July 2002 VA examiner's 
opinion is better reasoned than that of Dr. J.J.C. and it 
better accounts for the reported medical history and the 
veteran's preexisting knee injury.  

To the extent that the veteran himself has provided an 
opinion that his preexisting knee disability was aggravated 
by his military service, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's right knee 
disorder resulted from aggravation of the veteran's 
preexisting knee injury and medial meniscectomy.  

As the Board understands it, Dr. J.J.C. and the veteran also 
appear to be contending
that the veteran's current arthritis may be a disability 
which is separate and distinct from the pre-existing knee 
disability and which began during or due to service.   
The Board initially observes that arthritis was not 
identified for decades after service, so the one year 
statutory presumption is inapplicable in this case.

The Board's analysis of this contention mirrors that above 
with respect to the matter of aggravation.  The Board finds 
the opinion of the July 2002 VA examiner more persuasive than 
that of Dr. J.J.C.  The VA examiner's discussion was more 
complete than that of Dr. J.J.C., specifically discussing 
both possible causes for the current disability, i.e., the 
pre-service injury and the incidents reported by the veteran 
in service.  Dr. J.J.C., although he mentioned the 
meniscectomy surgery, did not discuss its role on the 
veteran's current disability and did not address why he did 
not consider it the most likely trigger for his later 
arthritis.  The Board finds this a rather glaring omission.  
It is difficult to conceive that that Dr. J.J.C. did not 
consider the pre-service injury and surgical meniscectomy as 
being less important as the in-service injury as described by 
the veteran, which manifestly did not require surgical 
correction. 

Further, the Board notes that the VA examiner reviewed the 
veteran's medical records, and was thus aware of the 
veteran's pre-service and post-service medical history, 
specifically including the 1948 surgical report and the first 
diagnosis of arthritis in 1986.  Dr. J.J.C. simply stated 
that he discussed the veteran's medical history with him.  It 
does not appear that Dr. J.J.C. had access to the veteran's 
complete post-service records, but received his information 
primarily from the veterans' account.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) [a medical opinion that is based 
on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].

As noted above, to the extent that the veteran himself 
contends that his arthritis was caused by his military 
service, his statements are not competent and are entitled to 
no weight of probative value.  See Espiritu, 2 Vet. App. at 
494-5.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right knee disorder.  The benefits sought on 
appeal are accordingly denied.


ORDER

Service connection for a right knee disorder is denied.





	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



